Citation Nr: 1309738	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for depressive disorder.

2.  Entitlement to an initial compensable rating for herpes simplex virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1996 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In February 2009, the RO granted service connection for a depressive disorder and assigned a 30 percent rating, effective December 20, 2007.  The Veteran submitted a statement in July 2009 seeking entitlement to a higher rating, which the Board construes as a notice of disagreement with the February 2009 rating decision.  Thereafter, the RO granted an increased rating of 50 percent the depressive disorder, effective December 20, 2007, in an August 2010 rating decision.  The Veteran has indicated that he is not satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

Regarding the herpes simplex claim, the RO granted service connection for this disability in October 2009 assigning a 0 percent rating, effective July 17, 2009.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is presently rated as 50 percent disabled for his depressive disorder, effective December 20, 2007.  He was last evaluated for compensation and pension purposes for this disability in August 2011.  During the Board video conference hearing, he testified that his depressive disorder continued to worsen.  He indicated that he had been suspended from his job temporarily for insubordination and that he has had to miss work because of his depression.  He noted that he had exhausted all of his leave so that he was not being paid during his leave.  He also indicated that he was hallucinating and was given an increase in prescription medication dosage for his hallucinations.  He described thoughts of hurting himself and panic attacks occurring several times a day where his hands would shake, his speech would be confused, and he could not think or communicate clearly.  He mentioned ongoing treatment at the VAMC in Columbia, South Carolina.  

The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The last time the Veteran was examined for his psychiatric disability in August 2011, the examiner described the severity of his symptoms as moderate with no suicidal ideation.  As it appears that the Veteran's depressive disorder might have worsened since he was last evaluated, he should be provided with another examination to assess the present severity of his depressive disorder.  

Regarding the initial compensable rating for herpes simplex virus, the Veteran is assigned a 0 percent rating, because on his examinations in September 2009 and August 2011, the herpes rash was not active.  The September 2009 VA examination report noted that the Veteran had had an outbreak in August 2009 that had lasted for one week.  The August 2011 VA examination report also noted an emergency room visit in February 2011 for an outbreak but it was noted that shingles also had been suspected.  The February 2011 VA emergency room record notes that on the left side of the shaft of the penis there were three to four vesicular lesions, with an area of pain that extended throughout about 25 to 40 percent of the surface area of the penis.  It was noted that the physical findings were much more consistent with herpes zoster rather than herpes simplex, despite the location.

It appears that the examinations that have been provided have not been able to adequately address the Veteran's herpes simplex virus because he has been evaluated during inactive stages of the virus.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992). Additionally, the Veteran testified that he was told that his increase in stress would aggravate his herpes and that his stress had increase causing his condition to be worse than ever.  

The Veteran's herpes simplex virus has been evaluated as 0 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).  Under the applicable Diagnostic Code, increased ratings may be warranted with evidence showing that a greater percentage of a claimant's body or exposed skin is affected by rashes, or by showing that the Veteran is required to use systemic therapy such as corticosteroids or other immunosuppressive drugs.  The evidence shows that the Veteran has intermittent flare-ups, over the course of the appeals period, the last time possibly in February 2011.  It is not clear from the evidence, however, how often the Veteran has been prescribed the drugs for his herpes simplex virus and for what length of time.  Accordingly, the RO must provide the Veteran with an appropriate examination, to include, if possible, an examination that occurs at an active stage, accounts for all the areas of rashes, and addresses the frequency and length of the Veteran's prescriptions for any corticosteroids or other immunosuppressive drugs.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide or submit the necessary release forms for any work-related disciplinary action including time he has been absent from work due to his depressive disorder.  Thereafter, if the Veteran complies with the RO's requests, make efforts to obtain these records and document all attempts.  If efforts to obtain the additional records are unsuccessful, notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(1), (e)(1).

2.  Make arrangements to obtain relevant VA treatment records from the VAMC in Columbia, South Carolina, dated from August 2011 to present for treatment of the Veteran's depressive disorder and/or herpes simplex virus.  If efforts to obtain the additional records are unsuccessful, make a formal finding on the unavailability of these additional records and notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(2), (e)(1).

3.  Following completion of the above, schedule the Veteran for an appropriate examination to determine the severity of his service-connected depressive disorder.  Provide the VA examiner time to review and consider these additional records, in addition to the claims file and a copy of this Remand, in conjunction with the examination.  Any indicated tests and studies are to be conducted. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected depressive disorder.  The examiner must conduct a detailed mental status examination. 

The examiner must also discuss the effect, if any, of the Veteran's depressive disorder on his social and occupational adaptability. 

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's depressive disorder consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score. 

To the extent possible the physician should differentiate with any mental health impairment associated with his service-connected depressive disorder, and any other disorders.

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Schedule the Veteran for an appropriate examination to determine the severity of his service-connected herpes simplex virus during an active stage if possible.  Provide the VA examiner time to review and consider these additional records, in addition to the claims file and a copy of this Remand, in conjunction with the examination.  Any indicated tests and studies are to be conducted. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected herpes simplex virus.  The examiner must conduct a detailed skin examination.
The examiner should confirm the diagnosis of herpes simplex virus.

Thereafter, the examiner is asked to answer the following questions:

a.  What percentage of his entire body is affected by his rashes?  What percentage of his exposed areas is affected?  Are there any previous rashes or affected areas that are not currently active?  Is there any time since July 2009 where the Veteran's herpes simplex virus has affected a larger percentage of his body or his exposed area?  If so, at what time, and what percentage was affected?

b.  Has the Veteran's herpes simplex virus required systemic therapy such as corticosteroids or other immunosuppressive drugs?  If so, have these treatments been required for less than six weeks over the last year, for more than six weeks but not constantly, or constantly or near-constantly over the last year?

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Ensure the examiner's opinions are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

6.  Then readjudicate the claims in light of the additional evidence, including all relevant evidence submitted since the September 2011 Supplemental Statement of the Case.  If either claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and provide time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the remaining claim.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


